Stradley, Ronon, Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103-7198 (215) 564-8000 August 10, 2012 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Attention: James O’Connor RE:Delaware Group Adviser Funds (the “Registrant”) File No. 811-07972 Dear Sir or Madam: Enclosed for filing, pursuant to the Securities Act of 1933, as amended ("1933 Act"), is the registration statement on Form N-14 ("Registration Statement") of the Registrant.This Registration Statement is being filed to register Class A, Class C, Class R and Institutional Class shares of the Delaware Global Real Estate Opportunities Fund (the "Acquiring Fund”), a series of the Registrant, that will be issued to shareholders of the Delaware Global Real Estate Securities Fund (the "Target Fund"), a series of Delaware Group Equity Funds IV, in connection with a transfer of substantially all of the assets of the Target Fund to the Acquiring Fund, pursuant to an Agreement and Plan of Reorganization, which is included in the Registration Statement.Shareholder approval is not being requested for this matter.It is proposed that this filing will become automatically effective on September 9, 2012 pursuant to Rule 488 under the 1933 Act.A definitive Information Statement/Prospectus will be filed and mailed to Target Fund shareholders shortly thereafter. This reorganization will be the second step in a two-step transaction.The first step of the transaction will be the reorganization of The Global Real Estate Securities Portfolio, a series of Delaware Pooled Trust, into the Acquiring Fund.A separate registration statement on Form N-14 is also being filed today by the Registrant in connection with the first step of the transaction. The Registrant has registered an indefinite number of shares pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. Therefore, no filing fee is due at this time. If you have any questions or comments regarding this filing, please call me at (215) 564-8554 or Jonathan M. Kopcsik at (215) 564-8099. Very truly yours, /s/ Alexander F. Smith Alexander F. Smith cc:Bruce G. Leto Kathryn R. Williams
